 Case 3:18-cr-00822-GPC Document 39 Filed 12/17/20 PageID.118 Page 1 of 3



 1   Chelsea W. Curfman, admitted pro hac vice
     CCurfman@perkinscoie.com
 2   PERKINS COIE LLP
     1900 16th Street, Suite 1400
 3   Denver, CO 80202
     Telephone: 303-291-2345
 4   Facsimile: 303-291-2400
 5   Attorney for Defendant
     Daniel Dye
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Criminal Case No. 18CR0822-GPC
12                       Plaintiff,                FOURTH JOINT MOTION FOR
                                                   CONTINUANCE
13         v.
14   DANIEL DYE,
15                       Defendant.
16
17         The parties, defendant DANIEL DYE, through his counsel Chelsea Curfman,
18   and the United States of America, by and through its counsel, Assistant U.S.
19   Attorneys Sabrina Feve and Melanie Pierson, respectfully request that the Court
20   again continue the date for Mr. Dye’s sentencing in the above-referenced case from
21   January 8, 2021, at 8:30 a.m., to February 4, 2022, at 8:30 a.m., in order to permit
22   the defendant to fulfill his responsibilities under the plea agreement and receive the
23   full benefit of the plea agreement.
24         As part of his cooperation with the Government under the plea agreement,
25   Mr. Dye expects to testify in a related case, U.S. v. Bychak et al. (criminal case no.
26   18CR4683-GPC), which has not yet been scheduled for trial. The previous motions
27   for continuance of Mr. Dye’s sentencing were requested for similar reasons. As of
28   December 20, 2020, pre-trial motions are still pending in the Bychak case. Counsel
     FOURTH JOINT MOTION FOR                        Criminal Case No. 18CR0822-GPC
     CONTINUANCE
 Case 3:18-cr-00822-GPC Document 39 Filed 12/17/20 PageID.119 Page 2 of 3



 1   for the Government has informed Mr. Dye’s counsel that while they do not yet
 2   know when U.S. v. Bychak will be set for trial, they anticipate that it will not be
 3   prior to late-2021.
 4         Counsel for Mr. Dye has conferred with counsel for the Government, who
 5   have agreed to jointly seek this continuance.
 6         The defendant will file an acknowledgement of his next court date before
 7   January 1, 2021.
 8         Respectfully submitted this 17th day of December, 2020.
 9
                                           s/ Chelsea Curfman
10                                         Chelsea W. Curfman
                                           (admitted pro hac vice)
11
                                           CCurfman@perkinscoie.com
12                                         PERKINS COIE LLP
                                           1900 16th Street, Suite 1400
13
                                           Denver, CO 80202
14                                         Telephone: 303-291-2345
                                           Facsimile: 303-291-2400
15
16                                         Attorney for Defendant Daniel Dye
17
18
19
20
21
22
23
24
25
26
27
28
     FOURTH JOINT MOTION FOR                 -2-     Criminal Case No. 18CR0822-GPC
     CONTINUANCE
 Case 3:18-cr-00822-GPC Document 39 Filed 12/17/20 PageID.120 Page 3 of 3



 1                            CERTIFICATE OF SERVICE
 2         The undersigned hereby certifies that a true and correct copy of the above
 3   and foregoing document has been served on December 17, 2020 to all counsel of
 4   record who are deemed to have consented to electronic service via the Court’s
 5   CM/ECF system. Any other counsel of record will be served by electronic mail.
 6
                                           s/ Chelsea W. Curfman
 7                                         Chelsea W. Curfman
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     CERTIFICATE OF SERVICE                -3-    Criminal Case No. 18CR0822-GPC
